Citation Nr: 1039514	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-02 197	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office (RO) 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for a 
low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from September 1987 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the 
above-referenced RO.  


FINDINGS OF FACT

1.  In an April 2000 rating action, the RO confirmed prior 
denials of service connection for a low back disability.  

2.  The evidence received since the April 2000 decision does not 
raise a reasonable possibility of substantiating the claim for 
service connection for a low back disorder.  


CONCLUSIONS OF LAW

1.  The April 2000 rating action is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

2.  New and material evidence has not been received sufficient to 
reopen the claim for service connection for a low back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a December 2005 letter, the RO informed the Veteran of its 
duty to assist him in substantiating his new and material claim 
under the VCAA, and the effect of this duty upon this issue.  The 
letter informed him of what constituted new and material evidence 
sufficient to reopen the previously denied, unappealed claim.  He 
was informed that evidence is new if it is submitted to the VA 
for the first time.  He was also informed that material evidence 
must pertain to the reason the claim was previously denied.  This 
correspondence also met the specificity required under Kent 
v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised 
of the exact reason for the previous denial and the evidence 
needed to reopen the claim for service connection (to include 
evidence of an association between a current low back disability 
and his active duty).  A March 2006 letter informed him of how 
disability ratings and effective dates are assigned.  See Dingess 
v. Nicholson, supra.  

The Veteran has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such notice 
does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his new and material claim.  
Relevant in-service and post-service treatment reports are of 
record, and the Veteran was afforded a VA examination in 
September 2006.  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination is more than 
adequate, as it reflects a full review of all medical evidence of 
record, is supported by sufficient detail, and refers to specific 
documents and medical history as well as the Veteran's service 
history to support the conclusions reached.  

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claim under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, 
supra.  

II.  Pertinent Law and Regulations for New and Material 
Evidence

The RO originally denied the claim of service connection for a 
low back disorder in May 1996 on the basis that the back symptoms 
in service were acute and transitory and that there was no 
continuity of symptoms since service.  The Veteran did not appeal 
that decision, which therefore became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).  

In rating decisions dated in June 1997, December 1997, and April 
2000, the RO affirmed the denial of service connection for a low 
back disorder.  The Veteran did not appeal any of these 
decisions, which also then became final.  Id.  In 2005, he filed 
his current informal claim to reopen this matter.  

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 2002).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2010); 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Since, the Veteran's most recent request to reopen his claim was 
filed in 2005, the amended regulatory provisions governing new 
and material evidence are applicable.  Consequently, the appeal 
will be decided under the current version of section 3.156(a), as 
is outlined below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant.  38 C.F.R. 
§ 3.156(a).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  The Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 
9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

III.  Factual Background and Analysis 

The RO's current denial in this case is predicated upon the fact 
that new and material evidence has not been submitted to reopen 
the claim.  Therefore, any "new" evidence would have to 
contribute toward substantiating the contention that the 
Veteran's low back disorder was incurred in or aggravated by 
military service.  

Evidence of record at the time of the last prior decision in 
April 2000 consisted of service treatment records (STRs), which 
show the Veteran was treated for two episodes of back pain in 
November 1989 and February 1990.  At separation in March 1990, 
there were no objective clinical findings or competent medical 
opinion to indicate that the Veteran had continuing disabling 
symptomatology as a result of the low back pain treated during 
service.  Also of record is a March 1996 VA examination report, 
which was conducted six years after the Veteran's discharge from 
service.  X-rays of the lumbar spine showed no gross abnormality.  
In the report, the VA examiner noted the Veteran's history of 
back injury during service, but did not link the diagnosed 
chronic lumbar muscle strain to service.  

Radiological findings from January 1997 show lumbar degenerative 
joint disease and bulging annulus, but no conclusive evidence of 
herniated disc or spinal stensois.  Radiological findings in 
April 1999 are consistent with Schmorls nodes.  In December 1999, 
a private doctor referenced MRI findings of disc protrusion at 
L5-S1 but did not link these findings to the Veteran's service.  
Also of record in April 2000 were supportive written statements 
from the Veteran's family and friends.  These statements reflect 
knowledge of a back injury in service.  

As this discussion illustrates, at the time of the April 2000 
rating action, the file contained no competent evidence of an 
association between the Veteran's then-diagnosed low back 
disability and his active duty.  Accordingly, in April 2000, the 
RO continued the prior denials of service connection for a low 
back disability.  As the Veteran did not initiate an appeal of 
that denial, the April 2000 rating action became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2010).  

Evidence received since April 2000 consists of VA and private 
outpatient treatment records and examination reports dated from 
1987 to 2006, which show ongoing treatment of the Veteran's low 
back pain.  Specifically, a private outpatient treatment record 
dated in May 1998 shows that, while the Veteran gave a history of 
in-service back injury as well as a post-service work injury in 
1998, the physician did not indicate a nexus between the 
diagnosed low back disorder and service.  These records also show 
that in January 2001 the Veteran underwent a partial laminectomy 
with excision of the herniated nucleus pulposus L5-S1 and 
bilateral lateral spine fusion L5 to the sacrum.  While these 
records are new, they are not material in that they are 
cumulative of prior records, which reflect the Veteran's back 
pain and continued back treatment.  

Also of record is a September 2006 medical opinion from a VA 
physician who noted the Veteran's episodes of acute back pain 
during service as well as the normal lumbar spine findings at 
separation.  He then concluded the Veteran's disc herniation at 
L5-S1 with subsequent surgery was not caused by or a result of 
service as there was no documentation found of the incident or 
follow-up care that the Veteran has described in detail.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to a claimant is not new and material].  

Here, the new evidence simply is not pertinent to (and does not 
address) the question of whether the Veteran's low back disorder 
is related to his active duty-the pivotal issue in this case.  
This new evidence, therefore, cannot raise a reasonable 
possibility of substantiating the underlying claim for service 
connection for a low back disability.  

To the extent that the Veteran has offered lay statements in an 
attempt to establish service connection, the Board notes that 
such evidence essentially constitutes reiterations of the 
Veteran's assertions made in connection with the prior denial, 
and, thus, cannot be considered "new" within the meaning of 
38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  In any event, as neither the Veteran nor any of the 
persons who rendered any of the lay statements have not been 
shown to be a medical expert, they are not qualified to express 
an opinion regarding medical causation, and any statements 
purporting to do so cannot constitute material evidence.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, any such lay 
statements cannot serve as a predicate to reopen the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Accordingly, the Board finds that new and material evidence has 
not been received with regard to the previously denied issue of 
entitlement to service connection for a low back disorder.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been received, the claim to 
reopen the issue of entitlement to service connection for a low 
back disorder is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


